DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending
Election/Restrictions
Applicant's election with traverse of group I, claims 1-6 in the reply filed on 02/11/2021 is acknowledged. The election of the species was intended for Group II, since the three pepper lines are not recited in the claims of Group I.  Any inconvenience this may have caused is regretted. The traversal is on the ground(s) that Applicant submits that all the claims of Group I and II can be examined in a single application. Applicant specifically argues that the process of Group I is intended specifically to produce pepper plants of the species Capsicum annuum and cannot be used to make Fusarium resistant pepper plants of any species other the Capsicum annuum. Applicant also argues that all the claims of inventions I and II relate to Fusarium resistant pepper plants and methods of producing the same. Therefore, Applicant asserts that inventions I and II can be examined together without undue search burden. These are not found persuasive because the term “pepper” encompasses (genus Capsicum) more than 30 species, according to the specification [0004-0005]. The instant claims are not limited to Capsicum annuum. Therefore, the process of Group I produces pepper plants other than Capsicum annuum.  In addition, a process other than that of Group I can produce the Fusarium resistant pepper plants of Group II, such as transformation with Fusarium resistant genes and by breeding methods. Furthermore, since the claims are not limited Capsicum annuum species and Group I requires multiple Fusarium Oxyporum  isolates including but not limited to SLP F2-2, SLP F2-4, SLP F2-1, SLP F1-4 or SLP F1-2-(4)  and since Group II requires the search and evaluation of all of the morphological and physiological of each of the pepper lines 3960, MXP021 and 3958, the search and examination on merits of all the claims of Group I and Group II will present undue search burden upon the Office. In addition, Inventions I and II have different classifications and electronic resources to search, and employ different search queries. Applicant provides no evidence to the contrary. Applicant’s argument regarding restriction of claims 8 and 9 from group I is found to be persuasive. Therefore, claims 1-6 and 8-9 are hereby rejoined.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-32 are pending.
Claims 7 and 10-32 are withdrawn from consideration as being to the non-elected invention.
Claims 1-6 and 8-9 are examined.

Copending Applications
Applicants must bring to the attention of the Examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications, which are "material to patentability" of the application in question. MPEP 2001.06(b). See Dayco Products Inc. v. Total Containment Inc., 66 USPQ2d 1801 (CA FC 2003).


Claim Objections
Claim 1 is objected to for reciting capitalized words after a semicolon or colon in steps (a)-(h). It is suggested that “Selecting”, “Growing”, “Extracting”, “Performing”, “Selecting” and “Producing” be replaced with ---selecting--, ---growing---, ---extracting---, ---performing---, ---identifying---, ---performing---, --selecting---, and producing---, in parts (a)-(h), respectively. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to  a  method for producing a fusarium resistant pepper plant comprising: Fusarium oxysporum f. sp. capsici as the disease causing fungus; performing pathogenicity tests on uninfected pepper plants using said fungal isolate; selecting pepper plants having resistance to said fungal isolate; and producing a fusarium resistant pepper plant, wherein said plant is resistant to infection by said F. oxysporum f. sp. capsici isolate; said method wherein said Fusarium oxysporum f. sp. capsici fungal isolates SLP F2-2, SLP F2-4, SLP F2-1, SLP Fl-4 or SLP Fl-2-(4); fusarium resistant pepper plant produced by said method; and method of producing a pepper seed by crossing the plant of claim 3 with itself or a second pepper plant.
	The specification describes a method of identifying and isolating Fusarium oxysporum f. sp. capsici  isolates F2-2, F2-4, F2-1, Fl-4 and Fl-2-(4) from diseased pepper lines. The specification also describes the use of the spores from highly pathogenic isolate SLP F2-1 for screening and selecting fusarium resistant pepper lines 3960, 3958, MXP021 and  XHP12305 (a hybrid produced from 3960) as Fusarium oxysporum highly resistant pepper lines (Examples 4-5; Table 4-6). 
The specification does not describe the broad scope of the claims encompassing producing of genus of Fusarium resistant pepper plants other than Capsicum  annuum species and identification genus of F.oxysporum capsici isolates other than F2-2, F2-4, F2-1, Fl-4 and Fl-2-(4) . At paragraphs [0004-0005], the specification describes peppers as a Capsicum genus having more than 30 species with varied forms of fleshy fruited F.oxysporum capsici isolates that causes disease on genus of pepper plants. The claims do not recite specific sequences for the isolates and phylogenetic analysis of the isolates. The state of the prior art in the identification of F.oxysporum at the species level has been complicated and taxonomically unstable.  For example, Geiser et al (European Journal of Plant Pathology (2004), 110:473-479) states several Fusarium species including F.oxysporum has had a “confusing and unstable taxonomic history” due to many factors including a lack of clear morphological characters that separate between species. In addition, the Fusarium resistant plants produced by said methods are described by phenotype only and not by both genotype and phenotype. Therefore, the fusarium resistant pepper plants of claims 3-5 and the method of using said plants of claim 6 and 8-9 are not adequately described. Bernacchi et al (Theor Appl Genet (1998) 97:381-397) teach that phenotype of a plant is not always a good predictor of its genetic potential.
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lomas-Cano et al (Phytoparasitica (2016) 44:283-293) in view of S. Velarde-Felix et al (Can J. Plant Pathol (2018); Applicant’s IDS) and Sharma, Arun (US 10051805 B1)
The claims are drawn to a method of producing a fusarium resistant pepper plant by identifying Fusarium oxysporum f. sp. cappsici that causes disease on pepper, performing pathogenicity tests on uninfected pepper plants using said isolates, selecting plants having resistance to said isolates, and producing Fusarium oxysporum f. sp. radicis-capsici; fusarium resistant plant produced by said method, said plant is an inbred or further comprising a single locus conversion.
Lomas-Cano et al teach a method of identifying Fusarium oxysporum f. sp. radicis-capsici isolates from diseased pepper plants; the isolates were genotyped by PCR; the isolates were used to inoculate pepper plants including seven C.annum pepper breeding lines and other Capsicum lines  (cv Piquillo, Ramiro, Amedo, and Spain) to determine their pathogenicity in the pepper plants; for all inoculations three pathogenic isolates (13/45Fo21, 13/30Fo5, and 13/47Fo2) were selected. Table 2 shows resistance response in pepper plants to the three Fusarium oxysporum isolates. Pepper plant cv Numex Conquistador showed resistance to all three Fusarium oxysporum f. sp. radicis-capsici isolates. The cited reference also teach that pathogenic and molecular comparison between Fusarium oxysporum f. sp. radicis-capsici isolates and Fusarium oxysporum f. sp. capsici ATCC 66420 isolate showed that pepper plants inoculated with  Fusarium oxysporum f. sp. radicis-capsici isolates expressed the same Fusarium oxysporum f. sp. capsici ATCC 66420 isolate and shared high tef sequence identity (see 2nd column of  page 289). 
While Lomas-Cano et al teach identification of Fusarium oxysporum isolates from diseased pepper, Lomas-Cano et al do not teach an isolates that causes vascular necrosis on pepper.
Velarde-Felix teaches identification of new disease on Capsicum annuum plants with symptoms of chlorosis, wilting and vascular necrosis by selecting diseased pepper plants from different areas to determine the disease causing agent; performing cultural, morphological, pathological, PCR amplification, DNA sequencing of the TEF-1 gene, and performing phylogenetic analysis. Velarde-Felix identified and confirmed that Fusarium oxysporum f. sp. capsici is the Fusarium oxysporum isolate that causes vascular necrosis on pepper. Velarde-Felix teach that Fusarium oxysporum f. sp. capsici is a potential threat for pepper production in pepper growing regions (see the whole  document).
Lomas Cano et al in view of Velarde-Felix do not explicitly teach breeding of pepper plants or inbred pepper or production of genetically modified plant using the fusarium resistant pepper plant.
Sharma teaches a method of producing inbred pepper lines, and methods of breeding pepper plants for fungal resistance, and genetic modification of pepper by introducing locus gene conversion of gene that confers fungal resistance. Sharma also teaches targeted gene editing using Crispr/Cas in pepper plants (see whole document, especially claims). 
Therefore, it would have been obvious to one of ordinary skill before the effective Fusarium oxysporum resistant pepper plants using Fusarium oxysporum isolates for inoculation as taught by Lomas Cano et al, and to modify that method by incorporating the teaching of Velarde-Felix to identify further Fusarium oxysporum f. sp. capsici  isolates that cause wilt and vascular necrosis specifically on pepper plants, and use the isolates for the production of Fusarium oxysporum resistant pepper plants as taught by Lomas Cano et al, with a reasonable expectation of success. One would have been motivated to develop method of identifying Fusarium oxysporum f. sp. capsici isolates, given that limited studies are available on Fusarium oxysporum f. sp. capsici that causes wilting/vascular necrosis on pepper as suggested by each of Velarde-Felix and Lomas Cano et al. One would also have been motivated to use the fusarium resistant pepper plants in breeding and transformation methods to increase production of pepper, given that pepper breeding, production of inbred pepper plants and genetic modification of pepper for resistance to fungal disease are all routine in the art as taught by Sharma. Therefore, the invention as whole was a prima facie obvious. 
Remarks 
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797.  The examiner can normally be reached on Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662